Citation Nr: 0015566	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-33 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Fred J. Fleming, Attorney at 
Law


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel



REMAND

This case initially arose from a rating decision of November 
1992 from the North Little Rock, Arkansas, Regional Office 
(RO).  In a decision dated in March 1999, the Board of 
Veterans' Appeals (hereinafter the Board) denied the 
appellant's claim of entitlement to service connection for 
PTSD finding that the appellant did not have a valid PTSD 
diagnosis.  The appellant appealed that determination to the 
United States Court of Appeals for Veterans Claims (Court), 
which vacated the Board's March 1999 decision and remanded 
the case to the Board for further adjudication pursuant to an 
Order of the Court in response to a Joint Motion to Remand 
filed by the parties to the appeal.  

Before any action was taken on the Joint Motion to Remand, 
the appellant's attorney requested a hearing before a member 
of the Board sitting at the RO in Los Angeles, California, to 
present argument.  Although the Board acknowledges the 
pending Joint Motion to Remand and the development of the 
record requested therein, in order to permit the appellant 
and his representative to present potentially relevant 
argument, the Board concludes that a hearing before a 
traveling Board member in Los Angeles, California, should be 
scheduled.  The Board emphasizes that the scheduling of this 
hearing should be expeditiously handled by the RO.

Therefore, because no such hearing has been held, and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should expeditiously schedule the 
veteran for a hearing before a member of 
the Board sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



